department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dollar_figure contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil index legend n name of assisted living for-profit business p name of government insurance program r name of applicant’s president and daughter of s t s name of owner of n and the facility t name of owner of n and the facility u name of president of v and the board member of the applicant v name of consultant entity w name of board member and employee of n dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons described below facts formation you were created as a successor to for profit company n wholly owned by s and t husband and wife you explained that s and t were moving into retirement and want to transfer n’s nursing home activities to you you further stated s and t want to allow their daughter r to transition into a r daughter of s and t administrator and employee of n will serve as your president structure where she can have access to a funding support network that is stable and one that has the ability to support the current participant base and is open to expansion three days prior to your formation r made a contractual agreement with v a business marketing and fundraising consultant entity the contractual agreement identified u as the president of v the services v provided included filing your corporation papers preparing the form_1023 application and assisting in applying for federal state or local grants for these services v was paid a retainer of dollar_figure program development process the fee of of each grant submitted and a finder’s fee for said services plus expenses an addendum to the contractual agreement stated that this agreement does not constitute a hiring of the parties v is an independent_contractor and not an employee of the client another addendum to the contract stipulated that u will be signed as a temporary power_of_attorney to allow her to communicate with the irs as needed your application_for exemption included both irs form_2848 power_of_attorney and declaration of representative and the tax_information_authorization form_8821 these forms authorized u to receive copies of notices and other written communications from the irs regarding your application_for exemption to provide the materials for the grant and in exchange you were formed with the filing of your state charter as a nonprofit public benefit corporation purposes your charter states you were organized exclusively for charitable and educational_purposes as may qualify if as exempt from federal_income_tax under sec_501 but not limited to in pertinent part design and develop economic and human development programs that serve to improve the quality of life and prosperity for participants in programs workshops training seminars housing and services offered develop design and implement programs for historic restoration and cultural development special needs at risk disenfranchised and low income populations including infants toddlers children youth young adults adults and seniors design of training programs for human development organization management support saving persons from personal financial tragedies housing support and placement homeless programs job development and reestablishment new initiatives special programs operations technology systems design medical support initiatives educational initiatives and development of prosperity programs for new income sources and survival support networks housing initiatives business concepts development and historic preservation initiatives to publish tapes and printed materials that serve to develop self esteem and personal growth cultural expansion historical recordation and information that will support seminars and presentations in the public arena conduct of studies and the development of an information base to serve to support network of the advancement of programs that will meet the critical appropriate personal business environmental medical human developmental needs of constituents and at risk populations develop programs for support of youth development counseling and teen development development of programs relating to career development and development of housing subdivisions and transitional housing and at risk populations to promote care upkeep and longevity of new life styles for safer and better living and the housing facilities development and management of food banks clothing banks job banks housing acquisition and finance networks to support the basic needs of constituents your charter further stated you seek to bring together resources that support the implementation of these and other related initiatives through the solicitation of grants from the private_foundation community and the solicitation of government grants the government supported initiatives will be initiated through the programs available through the federal state and local_government programs as well your charter continued to host conferences conventions and other such information gathering and distribution events geared toward advancing human and social causes inclusive but not limited to educational and spiritual advancement of deprived disenfranchised and at risk individuals to acquire all or any part of the good will rights property and business of any person firm association or corporation heretofore and hereafter engaged in any activity similar to or in furtherance of any purposes which the corporation has the power to conduct and to hold utilize enjoy and in any manner dispose_of the whole or any part of the rights property and business so acquired and to assume in connection herewith any liabilities of any such person firm association or corporation work with government jurisdictions around the area to insure their your ability to support initiatives ratified by the jurisdictions to assist in private public partnerships to improve the available facilities in a timely matter which will increase the program availability for site for at risk populations and underserved populations within the metropolitan and county community and service area to carry out all or any of the foregoing objects as principal factor agent contractor or otherwise either alone through or in conjunction with any carrying on of its purposes for the purpose of attaining or furthering any of its objects and purposes to make and perform any contracts and to do any acts and things and to exercise any powers suitable and convenient or proper for the accomplishment of any of the objects and purposes herein enumerated or incidental to the powers herein specified or which at any time may appear conducive to or expedient for the accomplishment of any such objects and purposes governing body your form_1023 indicated your governing board consists of three individuals your board included r daughter of s and t and employee of n who will serve as your president and employee w an employee of n who will serve as your secretary and employee and t an individual who resides in another state exemption you reported that during an emergency board meeting a decision was made to appoint u as one of your board members at present your board is made up of four individuals including u who is also the president of consulting company v u was not a board member at the time you entered into a contractual agreement with v for consulting and fundraising services you also amended the form_2848 to report u as an officer subsequent to the filing of your application_for activities your narrative description of activities included a diversified list of proposed activities that were divided into the following eleven modules module community networking support programs that provide the community with guidance projects to aid adults seniors and veterans and their family members of all age groups module i street programs that provide guidance and support for homeless individuals and families module ill breakfast and feeding programs module iv food pantry and food bank module v shelter program to provide a search program for the homeless and indigent to locate apartments and housing module vi jail and prison counseling programs module vii senior citizen’s day care program to provide support for seniors who are not in the skilled care category designated by medicare and medicaid module viii housing and facilities development program to develop training programs for persons living in public housing or transitional housing module ix career training job placement and human development program and youth support programs module x research_and_development economic development and global networking module xi economic development and new technologies to provide programs that support the establishment of economic venues for persons seeking to develop business entities in your response to our additional information request you estimated the percentage of y our time that we devote to the following programs include but are not limited to adult day care program respite care educational program veterans’ program initially subsequent information submitted clarified that your primary activities were to operate a residential home for the elderly and an adult day care your activities will be conducted at the same location as n as noted above you were formed as a successor to n both you and n operate at the same location you explained that the transition to you was only partly completed the applicant you the respite care part of the business is still operated by the llc n the elderly daycare is now the responsibility of income expenses the financial information included with your form_1023 reported the average annual receipts to support these programs were to be no more than dollar_figure per year revised financial information reported expenses of dollar_figure building improvements to the facility correspondence from you clarified that you are seeking a grant or grants to provide the funding for these improvements in the first year of operation for the additional information also explained one of the conditions that created this transfer of n’s activities to you was the failure of p a government sponsored insurance program which went bankrupt this government sponsored insurance program provided a source of support for the patients along with private payments from their families for a job counseling program you requested expedite processing of your application form_1023 because you were in jeopardy of losing an emergency grant in the amount of dollar_figure to support your expedite handling request you submitted a copy of a letter addressed to v that requested assistance in obtaining a grant in the amount of dollar_figure dated one month prior to the adoption of your charter the request for grant writing assistance explained the need for funds that allow you to continue your program established two years prior for assisted living care to seniors and persons with dementia and alzheimer’s you also submitted a copy of the response from v this letter written prior to the date of your contract with v stated v had approved the grant search request in the amount of dollar_figure will need a current irs letter of determination in order to have the grantors to release the funds to your organization as noted above your contract with v included the service of securing grants for you along with preparing your application_for exemption the written request was however we facility the site where you and n operate is a twelve room elderly assisted living residence it has two baths a large living room kitchen laundry dining room seven bedrooms and a large storage area for supplies and food the building was built around with updates throughout the years the facility is owned by s andt they are joint equal owners of the fully paid facility additional information you provided stated that s and t do not reside at the property however there is a separate structure on the property described as a carriage house with living quarters for a caretaker s and t have utilized these living quarters to help provide maintenance of the property and grooming of the grounds the assisted living residence and carriage house share the same utility expenses on the same billing statements you have entered into a lease agreement for use of the facility the lease was an agreement between r as your president and s t as current owners lessor to rent the facility and full grounds for the continued use of health care respite care and daycare for senior citizens with health challenges the lease further stated the facility will be available hour care of the seniors and at risk persons that have been housed and cared for at this facility previously the terms of the lease provided the insurance and mortgage payments will be requested to be supported by you you will work to provide funding to complete needed improvements and renovations to the property for continued use for senior respite care support and all operations we requested additional information regarding the lease and you responded with a new lease agreement like the first lease the same parties r s and t executed the lease the new lease agreement provided that you will maintain the premises in good and safe condition including plate glass electrical wiring plumbing and heating installations and any other system or equipment upon the premises and you will be responsible for all repairs required you will also be solely liable for utility charges including sewer water gas electricity and telephone service the lease provided for an annual rent of dollar_figure the rent amount was set based on an appraisal secured_by s t the appraisal gave the purpose of the appraisal to estimate the income value of the fee simple estate of the property the estimated market_value of the fee was dollar_figure dollar_figure consider use by you and n annually the appraisal was based on the entire property and did not separately or a projected gross rental income of you explained the dollar_figure for property upgrading and improvements reported in your financial data was based on the requirements of the health department you substantiated the health department requirements by providing a copy of a letter from the health department to r as administrator of n the letter accepted n’s plan for correction and included a list of required facility improvements you also submitted a written proposal from a contractor to install a new metal roof vinyl siding and trim for n at the estimated cost of dollar_figure information explained you are seeking grant funds to renovate and upgrade our present facility the owners of the facility s and t are going into retirement and their business advisor recommended that in order to continue the business and expand in order to gain access to the new structures for assisted living now available through hud the nonprofit structure would be the most stable structure to pursue your additional law sec_501 of the code provides for exemption from federal_income_tax for organizations that are organized and operated exclusively for charitable educational religious or scientific purposes no part of the income of which inures to the benefit of private individuals sec_1_501_a_-1 of the income_tax regulations defines private shareholder or individual’ to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_75_198 states that an organization that establishes a service_center providing information referral counseling services relating to health housing finances education and employment as well as a facility for specialized recreation for a particular community’s senior citizens who need not become members to obtain the services or participate in the activities may qualify for exemption under sec_501 of the code revrul_75_385 holds that a non-profit publicly_supported_organization that operates a rural rest home to provide at a nominal charge two week vacations for elderly poor people from nearby metropolitan areas qualifies for exemption as a charitable_organization under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 477_f2d_340 cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 71_tc_1067 affd in unpublished opinion 647_f2d_170 9th cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 30_tc_642 affd 272_f2d_168 cir the officers of the school leased property owned by them to the school and caused the school to erect improvements hereon which benefited them individually the officers shared in the schools net_earnings as the result of the payment to them of excessive and unreasonable rent for the physical plant leased by the school and as a result of the construction by the petitioner of buildings which became part of their real_estate application of tax law you are not described in sec_501 of the code because you are not operated exclusively for sec_501 exempt purposes specifically the facts above include the purpose of private benefit to s t by funding capital improvements to property they own by transitioning business and employment to their daughter r and through lease not entered into arms length and whose terms were not without conflict you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities further the private interests of s t you are not as described in sec_1_501_c_3_-1 of the regulations because your earnings inure to r daughter or s t and to s t by securing funds for their direct benefit you are not as described in sec_1_501_c_3_-1 of the regulations because your activities further the private interests of s t and their daughter r your activities also further the interests of u since as a board member you will compensate her through fees and a percentage of the grants she procures for you you are not like the organizations in revenue rulings and although you provide services to the elderly more than an insubstantial part of your purposes is to change from a for-profit to a non-profit with a view to qualify for and obtain government grants to help transition the business to r daughter of the founders s t and to operate for the private benefit of s t you are also like the organizations in better business bureau of washington dc because your operations include substantial non-exempt purposes specifically private benefit as noted above you were formed after contracting with v to secure access to funding and funding was specifically to be used for improvements to property owned by s t you are like old dominion box co because you are operating for the benefit of private parties s t the founders of n r the daughter of s t and to u the board member and president of v with whom you have entered into a contract you are similar to est of hawaii supra because you too entered contractual arrangements which use your nonprofit as an instrument to secure funds for non-exempt purposes namely funds you secure are intended to flow to s t and pay for improvements to property they own your contractual agreements were not negotiated at arms length but were instead entered into by s t and r all related parties and was executed by r and u both of which stand to benefit from the terms of the contract your contract with v was entered into prior to your formation you are similar to texas trade school because you too will make improvements to property owned by individuals in your case you will fund improvements to property owned by s t parents of your president r income and pay the utility costs all operating costs and insurance and all increases of taxes including on property owned and used by s t either directly or through their company n you will also pay rent to s t equal to the gross potential applicants position you stated that one of the conditions that created the transfer of activities from n to you was the p is a government-operated medical assistance program designed for people who failure of p are eligible for medicaid the persons who would have been able to transfer to the p program were left without any sources of support or care as a backup in addition some of the caregivers and guardians are the victims of the massive layoffs that are being experienced throughout this community and the country the approach taken is an alternative to having these persons without any care structure where she can have access to a funding support network that is stable and one that in addition s and t want to allow r to transition into a has the ability to support the current participant base and is open to expansion response to applicant’s position the provision of services for the elderly may be considered charitable within the meaning of sec_501 see revrul_75_198 and revrul_75_385 however the facts above show that more than an insubstantial part of your purposes is not the provision of such services you were formed with the help of u a consultant so that s t could potentially find a more stable funding source such as government grants to continue n’s activities and transition the business to r daughter of n’s sole owners a percentage of the funds received will be used to compensate u who is now also a director on your board the funds received after payment of fees to u under the contract will inure to the benefit of your founders through your organization in the form of property improvements and excessive rent therefore you are operating for the benefit of private parties and this constitutes a substantial nonexempt purpose conclusion s t serve as your president and employee secure funds which will be used for the facts show you were formed to assume the activities of a for-profit company have r daughter of capital improvements and other expenses to property owned by s t not qualify for exemption under sec_501c because more than an insubstantial part of your purposes furthers private benefit in conclusion you do you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
